J-S28026-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

NORMAN MAYES

                            Appellant                   No. 2020 EDA 2013


             Appeal from the Judgment of Sentence June 21, 2013
             In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0007097-2010


BEFORE: FORD ELLIOTT, P.J.E., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY LAZARUS, J.:                                 FILED JULY 30, 2014

        Norman Mayes appeals from the judgment of sentence entered in the

Court of Common Pleas of Philadelphia County following his convictions for

aggravated assault and various weapons offenses.            After our review, we

affirm based on the opinion authored by the Honorable Nina Wright Padilla.

        The trial court set forth the relevant facts as follows:

                            -Sunday May 9, 2010-at about 12:55 p.m., Kia
                                                     eet in the City and

        friends. N.T. 4/12/13 at 49-50, 104-105; N.T. 4/15/13 at 8-9.
        Though there were about twelve women present, only Howell
        and her friends Tahira Alexander and Latisha Matthews leaned
                                                                      -
        58, 106-109; N.T. 4/15/13 at 8-9, 39-40.        Others present
        included Johnell Bell and Sukinah Dickerson. N.T. 4/15/13 at 6,
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S28026-14


     38, 41, 51. None of the women had guns. N.T. 4/12/13 at 22;
     63. Some people on the street did have cell phones. N.T.
     4/12/13 at 10, 64.       As the women conversed, Appellant
     approached them from behind, through an opening in a nearby
     fence, stopping about four feet from Howell. N.T. 4/12/13 at 50,
     109; N.T. 4/15/13 at 41-42. Howell and her friends recognized
     Appellant as a resident of the neighborhood, who resides in
                                                                    -

     Shryon Thomas, a.k.a.

     4/12/13 at 52-53, 70; N.T. 4/15/13 at 18. Appellant said angrily

     4/12/13 at 50; N.T. 4/15/13 a 42.        The women complied with

     Appellant proceeded to argue with Howell; he went straight
     towards her, seemingly ignoring everyone else. N.T. 4/15/13 at
     43-44. Howell told Appellant there was a better way he could

     get off my f------

     street began to run, Howell did not. N.T. 4/15/13 at 44. Howell


     109. Appellant, standing approximately two or three feet away
     from Howell, fired once, striking her in the chest. N.T. 4/12/13
     at 50-51, 109; N.T. 4/15/13 at 44, 103. He walked away and got
     into his car but did not pull away immediately: it looked as
     though he was putting more bullets into his gun. N.T. 4/12/13
     at 109; N.T. 4/15/13 at 11, 44. Finally Appellant fled in his
     vehicle as Johnell Bell chase him down the street, screaming for
     someone to call the police.       N.T. 4/15/13 at 46. . . At
     Hahnemann Hospital, Howell was taken straight into surgery as
     a level one trauma. N.T. 4/12/13 at 27; N.T. 4/15/13 at 175.
     She was in critical condition with gunshot wound to her right
     breast; she suffered a collapsed lung, and a fractured rib; the
     bullet had torn through her lung and diaphragm, lacerated her
     liver, and lodged between her eleventh and twelfth ribs. N.T.
     4/15/13 at 46-47, 175; N.T. 4/12/13 at 28; N.T. 4/15/13 at
     175.

Trial Court Opinion, 10/23/2013, at 2, 4-6.



                                    -2-
J-S28026-14


      Appellant was arrested on May 9, 2010, and charged with
      Attempted Murder, Possession of a Firearm Prohibited,
      Aggravated Assault, Firearms Not to be Carried Without a
      License, Carrying Firearms in Public in Philadelphia, PIC,
      Terroristic Threats, Simple Assault, and Recklessly Endangering

      Appellant not guilty of attempted murder and guilty of
      aggravated assault, firearms not to be carried without a license,
      carrying firearms in public in Philadelphia, and PIC. N.T.

      this court found Appellant in violation of 18 Pa.C.S. § 6105,
      persons not to possess firearms. N.T. 4/17/13, at 38.

Id., at 1-2.



filed post-sentence motions, which the court denied. This appeal followed.

Mayes raises two issues for our review:

      Were not the maximum consecutive sentences imposed which
      amount to a life sentence without parole excessive and
      unreasonable?

      Were not the sentences imposed for the violations of the Uniform
      Firearms Act and possessing an instrument of crime, 13½ to 27
      years total confinement, excessive and unreasonable in that
      each was a separate punishment for the same act of possession
      of a firearm?




                                                  affirm on the basis of her

opinion.   See Trial Court Opinion, 10/23/2013, at 15-25.    We instruct the



proceedings.

      Judgment of sentence affirmed.




                                    -3-
J-S28026-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/30/2014




                          -4-